Mr.- Justice Thomas delivered the opinion of the court: Claimant in his declaration alleges that he is a minor of the age of 14 years. That on the 16th day of July, 1926, he was recommitted to the St. Charles School for Boys of the State of Illinois for a violation of parole, he having been previously committed by the legal authorities of the State to serve a sentence for a violation of the criminal law. That on August 5th, 1927, while an inmate of that institution, he w*as feeding corn into an electric corn grinding machine; that the machine became clogged and claimant placed his right hand in the machine to remove Some of the corn which had caused the machine to become clogged; that while he was removing* the corn from the machine his hand became caught in the machine-and was greatly cut, lacerated, torn and injured, and by reason thereof the first finger was amputated at the first joint, the second finger at the second joint and the third finger at the second joint, and by reason thereof his hand was permanently crippled and disabled. He files his claim for $1,-500.00 for said injuries. The Attorney General has filed a demurrer to the declaration and attorney for claimant has submitted his claim without brief and argument. This court has repeatedly held that the State is not legally liable for the injury of an inmate serving a sentence in one of its institutions. (Ryan v. State, 4 C. C. 57; Tiller v. State, 4 C. C. 243). The demurrer is sustained and the claim dismissed.